                                                                              USDC-SDNY
                                                                              DOCUMENT
                                                                              ELECTRO'.\TICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC#:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------                   X
                                                                              n , rE F-fl-_E_D_:--=z_,:-,/",-&-L,.._Z-_o_
                                                                     ......   ..   --~,   -~   .....



UNITED STATES OF AMERICA
                                                             CONSENT PRELIMINARY
               - V. -                                        ORDER OF FORFEITURE/
                                                             MONEY JUDGMENT
SERGIO NOLASCO,
                                                             16 Cr. 301 (RA)
                        Defendant.

------------------------------------                   X


               WHEREAS, on or about June 30, 2016, SERGIO NOLASCO (the "Defendant")

was charged in a three-count Information 16 Cr. 301 (RA) (the "Information") with (1) conspiracy

to distribute and possess with the intent to distribute five kilograms and more of mixtures and

substances containing a detectable amount of cocaine, and fifty kilograms and more of mixtures

and substances containing and detectable amount of marijuana, in violation Title 21, United States

Code, Section 846 (Count One); using a firearm during and in relation to a drug trafficking

conspiracy, in violation of Title 18, United States Code, Section 924(c) (Count Two); and

possessing a firearm after having been convicted in a court of a crime punishable by imprisonment

for a term exceeding one year, in violation of Title 18, United States Code, Section 922(g) (Count

Three);

               WHEREAS, the Information included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of

any and all property constituting or derived from any proceeds obtained directly or indirectly as a

result of the offense charged in Count One of the Information and any and all property used or

intended to be used in any manner or part to commit and to facilitate the commission of the offense

charged in Count One of the Information;
               WHEREAS, on or about June 30, 2016, the Defendant pled guilty to Counts One,

Two, and Three of the Information, pursuant to a plea agreement with the Government, wherein

the Defendant admitted the forfeiture allegation with respect to Count One of the Information and

agreed to forfeit to the United States, pursuant to Title 21, United States Code, Section 853, a sum

of money representing the amount of proceeds the Defendant obtained directly or indirectly as a

result of the offense charged in Count One of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $150,000.00 in United States currency, representing the proceeds traceable to the

offense charged in Count One of the Information; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence;

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

Attorney Shawn Crowley, of counsel, and the Defendant, and his counsel, Julia Gatto, Esq., that:

               1.     As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $150,000.00 in United States

currency (the "Money Judgment"), representing the proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, SERGIO
NOLASCO, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the "United States Marshals Service" and

delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States

Attorney's Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of documents

and the issuance of subpoenas.

               7.      This Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.
                9.    The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the

~~uiliem D ~ -
                                                                         ;:; cliu
       Shrwiie;;                                                    DATE
       Assistant United States Attorney
       One St. Andrew's Plaza
       New York, NY 10007
       (212) 637-1034




                                                                         Z../Jo/2-D
                                                                    DATE


By:                                                                      2/b/7--D
                                                                    DATE
       Attorn


SOORDE



                                                                             1
HONORA-~~~•.~     ABRAMS                                            DATE
UNITED STATES DISTRICT
